IN THE
                TENTH COURT OF APPEALS

                      No. 10-19-00263-CR

THE STATE OF TEXAS,
                                           Appellant
v.

TAYLOR ANN RADKE,
                                           Appellee


                   From the County Court
                  Limestone County, Texas
                    Trial Court No. 39104

                            AND

                      No. 10-19-00265-CR

THE STATE OF TEXAS,
                                           Appellant
v.

JONATHAN ADAM RIVERA,
                                           Appellee


                   From the County Court
                  Limestone County, Texas
                    Trial Court No. 39084
                                  DISSENTING OPINION

        There really is not much disagreement about the law or the evidence in this appeal.

It is all about the standard of review and the application of the law to the evidence.

Because the majority opinion sets out the law, I find it unnecessary to do that again in

this dissenting opinion.

        When the trial court grants a motion to suppress, that decision is entitled to the

same deference as when the motion is denied.

        I will first address the suppression of the statements of the defendants/appellees.

In this instance, the trial court determined that the defendant’s statements were the result

of a custodial interrogation without having been given their Miranda warnings. I believe

the record supports that determination. I certainly cannot determine that the trial court’s

implied determination to that effect is erroneous.

        The seizure of the eight hydrocodone pills in a pill bottle that was located on the

dresser/entertainment stand in a bedroom in the house to be searched is a closer call, but

I still have to go with the officers on scene and the trial court judge. The officers were

unsure if they would need an additional warrant to seize what they believed was

contraband observed while executing the search warrant for bolt cutters and handcuffs,

or parts of handcuffs. When, during the search, the officers found what appeared to be

narcotics and other contraband, they contacted the district attorney to see if an additional

warrant was needed to seize those items. This is where the record becomes less clear.

        Other contraband besides the eight hydrocodone pills was observed during the

State v. Radke; State v. Rivera                                                       Page 2
search pursuant to the warrant. It is unclear what suspected contraband had been located

at the time of the conversation with the district attorney. It is also unclear if the officer

having the conversation with the district attorney conveyed the full facts regarding the

discovery of the pill bottle and ultimately its contents. The district attorney responded

that an additional warrant was not needed, which could have been an entirely accurate

response based upon the information provided. But the facts matter when it comes to

the need for a search warrant of the contents of a container that is otherwise properly

seized.

        In the execution of the warrant for bolt cutters and handcuffs or parts thereof, the

officers observed a pill bottle with a partially obliterated label. The experienced officers

were immediately suspicious that it could contain contraband. The view of the evidence

that seems to have been accepted and found to be true by the trial court is that the officers

seized the pill bottle from its location and further examined it, manipulated it to enhance

their view of the contents, and then opened it to confirm their suspicion. The question—

like the one the officers had asked the district attorney— is whether they needed an

additional warrant before they got that far. The trial court thought they did.

        We know that the plain view doctrine will get an officer to a valid seizure of

suspected contraband or containers in which evidence or contraband may be contained.

It will not, however, authorize unlimited access to further search the container for

contraband or to confirm that the container contains contraband. See Arizona v. Hicks, 480

U.S. 321, 324-28, 107 S. Ct. 1149, 1152-5494 L. Ed. 2d 347 (1987). The trial court made the

ruling, based on the evidence at the suppression hearing, the arguments of counsel, and

State v. Radke; State v. Rivera                                                        Page 3
his own research into the law, that the officers had exceeded the scope of the search

pursuant to a valid warrant and, impliedly, the plain view doctrine that goes with it. I

cannot say that decision is unsupported by the evidence or an abuse of discretion.

        Accordingly I respectfully dissent.




                                          TOM GRAY
                                          Chief Justice

Dissenting opinion delivered and filed April 13, 2022




State v. Radke; State v. Rivera                                                      Page 4